Order of the Court: The motion by the Administrator of the Attorney Registration and Disciplinary Commission to approve and confirm the report and recommendation of the Review Board is allowed, in part. Respondent Christian Jay Baril is suspended from the practice of law for two years, as recommended by the Review Board. Respondent Christian Jay Baril shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.